BUSSEY, Judge.
This is an application for writ of habeas corpus by Orville Franklin Freeman, an inmate of the State Penitentiary at McAles-ter, Oklahoma. Petitioner, during the January term (1960) of the Superior Court of Okmulgee County, entered a plea of guilty to a charge of robbery for which he received a sentence of ten years in the State Penitentiary at McAlester.
Petitioner’s sole contention is that he was denied his constitutional right to a court appointed counsel and further alleges that he was destitute of funds and without means to employ counsel of his own choice and that he never received any advice from the court concerning court appointed counsel and that petitioner did not waive his constitutional right to such counsel.
We observe that the petitioner’s petition is unverified. In Binkley v. Raines, 370 P.2d 575, this court speaking through the person of John A. Brett held that: “Where the petitioner makes an unverified statement of a matter, which is in conflict with the records of the trial court, the court records are binding on the Court of Criminal Appeals.” It is shown upon the face of the judgment and sentence that petitioner was personally present and that he waived court appointed counsel in open court. Furthermore, it is shown by a copy of the court clerk’s minutes attached to petitioner’s petition as an exhibit that at the time of arraignment he was advised of his constitutional rights.
For the reasons above set out, the petition for writ of habeas corpus is denied.
NIX, P. J., and BRETT, J., concur.